DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Yu-Te Chen on 12/30/2021.
The examiner's amendments are as follows:
(1) In Claim 1, page 2, line 11, replace “torisonal” with -- torsional -- for being a typo.
(2) In claims 2 and 6-8 please delete the phrase “for the sake of safety and experimental cost” due to redundancy. 

Allowable Subject Matter
Claims 1-8 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a large-amplitude vertical-torsional coupled free vibration testing device for bridges in natural winds, wherein the large-amplitude vertical-torsional coupled free vibration testing device for bridges in natural winds comprises, in combination with the other recited elements, the motor is fixed on 

Claims 2-8 are allowed by virtue of their dependence from Claim 1.

The most pertinent prior art of record is to Xu et al. (US 2020/0232875 A1). Xu discloses an experimental setup for bridge deck large-amplitude vertical-torsional coupled free vibration in wind tunnel test, which belongs to the technical field of wind tunnel test apparatus. The experimental setup includes the rigid model, the rigid circular rods, the lightweight rigid circular sprockets, the chains, the linear tensile vertical springs, the bearings, the sliders, and the guides. For the new setup, large-amplitude vertical-torsional coupled free vibration of a rigid deck model that failed in conventional testing device can be adapted by the vertical deformation of the springs without any lateral tilt. As a result, the possible nonlinear mechanical stiffness due to the springs tilt in conventional testing device is excluded. In addition, owing to the low rolling friction and damping between the sprockets and the chains, the mechanical damping ratio of the 
Another pertinent prior art of record is to Xu et al. (US 2019/0219475 A1, “Xu’475”). Xu’475 discloses a large-amplitude vertical-torsional coupled free vibration device, which belongs to the technical field of vertical-torsional coupled free vibration device for wind tunnel test. The gear blocks are consolidated at both ends of the beam. The screws, beam, and the gear blocks are fixed on the model, and they can fulfil the vertical-torsional coupled free vibration. The toothed plate is attached to the sliding block that iteratively moving along the vertical guide rail which is fixed to the ground. The vertical springs attached to the sliding blocks provide both vertical and torsional linear stiffness for the suspension vibration system. The springs only have vertical linear tensile deformations without any lateral tilt, which ensures the linear vertical and torsional stiffness of the model, and the lateral freedom is effectively restrained. This device can achieve the large-amplitude vertical-torsional coupled free vibration of the model, and the deficiency of the traditional device where springs are apparently tilted and the inefficacy of linear stiffness can be avoided. The lateral vibration is restrained, and it is applicable to large-amplitude vertical-torsional coupled free vibrations [Abstract]. Para.[0002] further discloses that the technique of vertical-torsional coupled free vibration is one main way for bridge vibration measurement and identification of flutter derivatives in wind tunnel tests.
The invention of Xu, Xu’475, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and 
For these reasons, Claims 1-8 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/SUMAN K NATH/Primary Examiner, Art Unit 2861